Order entered August 7, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00291-CV

                   IN THE INTEREST OF B.H. AND J.H., CHILDREN

                    On Appeal from the 305th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. JC-16-00779-X

                                       ORDER
        Appellant Mother’s motion for extension of time to file her amended brief is

GRANTED, and the amended brief received by the Court on July 30, 2018 is ORDERED filed

as of that date.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       PRESIDING JUSTICE